Citation Nr: 1338589	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-35 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total rating based upon individual unemployability, based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Des Moines, Iowa, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) in May 2011.  A transcript of that hearing is of record and associated with the claims folder.  

In February 2013, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2013, the Board remanded the Veteran's claim for further development, including scheduling a VA examination.  In a supplemental statement of the case issued in September 2013, the RO denied the Veteran's claim, stating that the Veteran failed to appear for the scheduled VA examination without good cause.

When a Veteran fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

The United States Court of Appeals for Veterans Claims has held that the burden is on VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board finds that in this case the VA has not demonstrated that the Veteran lacked good cause for failing to appear for the examination.  

A computer printout shows a general medical compensation examination was scheduled for June 27, 2013 and then cancelled and another examination scheduled for July 8, 2013.  A telephone contact report reflects that an Iowa City VA Medical Center compensation and pension clerk reported that the Veteran did not appear for an August 22, 2013 examination with a contractor.

In a September 2013 letter the Veteran's representative contended that the Veteran did not receive notice of an examination scheduled for August 22, 2013 and that when he contacted the Iowa City VA Medical Center in September he was told there was no record of a scheduled or missed appointment.  He further explained that the Veteran's first examination was canceled because the Veteran's claims file was not available and his second examination at the Iowa City VA Medical Center was cancelled because the Veteran is an employee there.

No documentation is in the file reflecting that the Veteran was notified of an August 22, 2013 examination.

Thus, the Board finds the Veteran had good cause for missing the examination.  The Veteran should be rescheduled for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine whether he is unemployable solely due to his service-connected disabilities. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone, or in the aggregate, are of such severity to result in inability to secure of follow a substantially gainful occupation.  

Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, including recent VA treatment records added to his electronic claims file, must be made available to the examiner for review.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected disabilities on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  The examiner should also discuss the discrepancies raised by his prior VA examinations of February 2008 and March 2010, and the contrary opinion provided by the February 2009 vocational rehabilitation report.  

2.  Then, adjudicate the issue on appeal.  If the benefit sought on appeal is not granted, he and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


